Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00799-CV

                       IN THE INTEREST OF B.R.W., a Child

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-11037
                     Honorable Mary Lou Alvarez, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Appellant.

      SIGNED April 1, 2020.


                                             _________________________________
                                             Patricia O. Alvarez, Justice